Citation Nr: 1102274	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back disability.

2.  Entitlement to service connection for back disability.

                             
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in September 2007, a statement of 
the case was issued in January 2009, and a substantive appeal was 
received in February 2009.

The issue of entitlement to service connection for back 
disability under a merits analysis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2005 RO rating decision denied the Veteran's 
request to reopen her claim for entitlement to service connection 
for back disability; the Veteran was notified of her appellate 
rights, but did not appeal the decision.

2.  Certain evidence received since the RO's September 2005 
rating decision is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of the 
claim of entitlement to service connection for back disability 
and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The September 2005 RO rating decision which denied the 
Veteran's request to reopen her claim for entitlement to service 
connection for back disability is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the RO's 
September 2005 rating decision, and the claim of entitlement to 
service connection for back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Board first notes that a September 2005 RO rating decision 
denied the Veteran's request to reopen her claim for entitlement 
to service connection for back disability.  She was furnished 
notice of the decision and notice of appellate rights by letter 
dated September 28, 2005.  However, after reviewing the evidence, 
the Board is unable to find that a timely notice of disagreement 
was received.  By statute, a notice of disagreement must be 
received within one year of the date of mailing of notice of the 
decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice 
of disagreement must express dissatisfaction or disagreement with 
the adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  There must be 
an expression of a desire for appellate review.  38 C.F.R. 
§ 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

Subsequently, the RO considered the representative's April 2006 
correspondence as a request to reopen the Veteran's claim.  In 
October 2006, the RO reopened the Veteran's claim, but denied 
service connection for a back disability on the merits.  In 
September 2007, the Veteran submitted a notice of disagreement.  
The Board notes that this communication was received more than 
one year after the September 2005 rating decision.  It therefore 
cannot be viewed as a timely notice of disagreement from the 
September 2005 rating decision.  The Board is unable to find any 
written communication expressing disagreement and a desire for 
appellate review within one year of the September 2005.  
Therefore, the September 2005 rating decision must be viewed as 
final.  38 U.S.C.A. § 7105(c).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board finds that new and material evidence has been 
submitted.  The record shows that additional private and VA 
treatment records have been received, and the Veteran has been 
afforded VA examinations in September 2006 and December 2008.  
The Board notes that a letter dated in June 1970, from the 
University of Iowa, describes the Veteran's pre-service treatment 
for her preexisting idiopathic scoliosis, and states that it 
seems as though the Veteran is not physically incapacitated from 
her idiopathic scoliosis.  In addition, the September 2006 and 
December 2008 VA examinations provided nexus opinions.  The Board 
finds that this evidence constitutes new and material evidence to 
reopen the back disability claim.  Therefore, the claim of 
service connection for back disability is reopened.  38 U.S.C.A. 
§ 5108.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of the 
underlying service connection claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  It is anticipated that any VCAA deficiencies will be 
remedied by the actions taken by the RO as directed in the remand 
section of this decision.


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for back disability.  To 
this extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.


REMAND

In this case, the Veteran contends that her current back 
disability is related to her active duty service or, in the 
alternative, contends that her service aggravated her preexisting 
scoliosis.

The Board notes that the Veteran was afforded a VA medical 
examination in December 2008 and a negative nexus opinion was 
furnished.  The examiner's report noted a number of items of 
evidence and cited to various items of medical literature.  
However, given the contentions offered by the Veteran, the Board 
believes additional development and clarification are necessary 
to allow for informed appellate review.  

The record shows that the Veteran has scoliosis.  The Board notes 
here that congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General 
Counsel has held, however, that service connection may be granted 
for diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable VA 
regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. 
§§ 3.303(c), 3.306.  According to the VA General Counsel's 
opinion, however, although service connection cannot be granted 
for a congenital or developmental defect, such a defect can be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military service, 
service-connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.  To allow for proper legal analysis of the 
Veteran's claim as it pertains to scoliosis, clarification is 
necessary as to whether the Veteran's scoliosis is a congenital 
or developmental defect.  

Evidence of record also shows degenerative changes of the low 
back, and there is some suggestion via x-ray evidence of some 
abnormality of the coccyx which may or may not evidence an old 
fracture.  Clarification in this regard is necessary in light of 
the Veteran's contention that she suffered injuries to the low 
back (separate from her scoliosis) during service. 

The Board also notes that the Veteran was discharged from service 
in January 1973.  There are several post-service medical records 
documenting treatment for low back complaints on several 
occasions from April to October 1973.  It does not appear that 
the December 2008 VA opinion addressed the significance of these 
records of post-service treatment.  

Although the Board regrets delay in appellate review, the medical 
questions raised in this case appear to be rather complex and 
clarification is necessary. 

Also, in view of the need to return the case for other 
development, the Board believes it appropriate to obtain any 
recent VA treatment records relevant to the appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

2.  The Veteran should then be scheduled for 
a VA spine examination by a medical doctor.  
It is imperative that the claims file be made 
available to and be reviewed by the examiner.  
Any medically indicated tests, including x-
rays, should be accomplished.  The examiner 
should clearly set forth the medical 
diagnoses for all current disorders of the 
spine found on examination.  

The examiner should then offer responses to 
the following:

     a)  Is the Veteran's scoliosis a 
congenital or developmental defect?  

     b)  If the Veteran's scoliosis is not a 
congenital or developmental defect, did it 
increase in severity during the Veteran's 
period of active duty service beyond the 
normal progression of such scoliosis?

     c)  Disregarding the Veteran's 
scoliosis, as to any other current spine 
disability, is it at least as likely as not 
(a 50% or higher degree of probability) that 
such other current spine disability is 
causally related to the Veteran's period of 
active duty service, to specifically include 
an injury suffered during such service?  (in 
responding to this question, the examiner is 
requested to specifically address the 
significance of the post-service treatment in 
1973 and the September 1981 VA  x-ray report 
documenting that the tip of the Veteran's 
coccyx was angulated anteriorly and that 
there could be a separation of the lower 
segment of the coccyx from the remainder of 
the coccyx).

A detailed rationale should be furnished for 
all opinions.

3.  In the interest of avoiding further 
remand, the AMC/RO should review the medical 
opinion and/or examination report obtained 
and ensure that an adequate opinion with 
rationale has been offered.

4.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


